DETAILED ACTION
The applicant’s amendment filed on November 19. 2021 has been acknowledged. Claims 2, 6, 11, 14 and 17 have been canceled. Claims 21-25 have been added. Claims 1, 3-5, 7-10, 12, 13, 15, 16 and 18-25, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-10, 12, 13, 15, 16 and 18-25 are rejected under 35 U.S.C. 101 because the claimed invention is recites an abstract idea without reciting significantly more. Under the 2019 PEG guidance the claims recite a method of organizing human activity, in this case estimating the value of a vehicle after an accident. These elements have been updated in the MPEP in sections 2106.03 through 2106.07. 
Specifically 2106.04(a) states Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II) and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
As noted in 2106.04(a) certain methods of organizing human activity include commercial interactions and business relations, as it has been a common practice to estimate the remaining value of a vehicle, this is supported by the applicant’s originally filed specification paragraph [0001]. The background outlines that it is known to track the remaining value of a vehicle for the purposes of resale. The step of receiving sensor data is merely gathering data which is considered by the MPEP 2106.05(g) to be insignificant extra solution activity. Now amended to processing host vehicle sensor data allows for the data to be processed in any possible way, which is merely applying the abstract idea to a computer, see MPEP 2106.05(f). The step of identifying a driver profile is merely data gathering or retrieval as it gathers the data from the driver profile, see MPEP 2106.05(g). The step of determining an occurrence of an impact event is merely comparing the threshold data which has been previously gathered to the sensor data, which is a mathematical formula or equation as it is merely comparing data, see MPEP 2106.04(a)(2). The step of receiving remote sensor data is merely data gathering, see MPEP 2106.05(g).The step of determining a damage level establishes that this is based on the data collected from the sensors but no further guidance as to how the determination is performed. That is the step allows for any possible 
The limitations of “determining a damage level based on the sensor data”, “monitoring travel behavior of the host vehicle” and “estimating the remaining value for the host vehicle”, as drafted, is a process that, under its broadest reasonable 
This judicial exception is not integrated into a practical application. In particular, the claim 1, recites a computer-implemented method which receives sensor data, the applicant’s specification outlines these are generic computer components. Additionally paragraph [0074] of the originally filed specification outlines the “method, apparatus, or article of manufacture using standard programming or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer”. Claim 10 recites that the system comprises modules, paragraph [0026] of the originally filed specification outlines that the modules include “non-transitory computer readable medium that stores instructions, instructions in execution on a machine, hardware, firmware, software execution on a machine, and/or combinations of each to perform a function(s) or an action(s)” which outlines that these are software elements programmed using standard means to perform functions on generic computing structure. Claim 16 also recites functions carried out by a generic processor. As such when considered individually or in combination there is no improvement to the hardware or software to render the claims into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application 
Claim 3 recites that the “damage level is proportional to an amount of damage to the appearance or operation of the host vehicle” which defines what the damage level represents but not how it is measured or determined by the system. As there is no specific manner of making the determination this is not considered to render the claims into a practical application. Claims 4, 12 and 18 recite that the value “may be based on a product of the damage level and the travel behavior” which establishes that the calculation or estimation can or may be based on a product or multiplication of the damage level and the travel behavior but since the data can still be any type of data as discussed above this fails to render the claims into a practical application. Claims 4, 12 and 18 additionally recite that the “travel behavior is assessed as a behavior value that quantifies the travel behavior” but it does not establish how the travel behavior is measured or how a value is established. As such this allows for any generic uses of the data to achieve the result in various ways which is a generic idea rather than a practical application. Claims 5, 13 and 19, recite “determining the damage level further comprises: identifying an issue based on the remote sensor data; determining a first damage level; confirming the issue based on host vehicle sensor data; and increasing the first damage level to a second damage level” but again does not explain or establish how the values are used or even how the damage level is determined, as such this continues to be a generic recitation rather than a practical application. Specifically the identification can be done in any manner confirmed in any manner. Claim 7, recites the type of device that the remote sensor data is received from, that is specifically it is a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 8, 10, 13, 15, 16 and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 2015/0039397 A1) hereafter Fuchs, in view of Chambers (US 2016/0144817 A1) hereafter Chambers.
As per claim 1, Fuchs discloses a computer-implemented method for estimating a remaining value (Applicant’s originally filed specification paragraph [0030] establishes values “refers to any numerical or other kind of value for distinguishing between two or more states of X) for a host vehicle (Fuchs Page 4, paragraph [0084]; discloses that the 
	processing host vehicle sensor data for the host vehicle from one or more vehicle systems and vehicle sensors of the host vehicle (Page 1, paragraph [0020]; discloses that the time, time of data, time of week and location can be used to obtain information pertaining to the impact event. Page 2, paragraph [0041]; discloses that sensors receive data. Page 3, paragraphs [0046] and [0055]-[0065]; disclose that various sensors both internal and external can be used to gather information regarding the impact event and to use this data to more accurately reflect the damage to the vehicle. Page 4, paragraphs [0082]-[0084]; disclose that the sensor data for the time encompassing the accident is used again establishing that the sensor data also includes the timing data for the impact);
	determining an occurrence of an impact event by comparing the host vehicle sensor data of the host vehicle to the predetermined threshold, wherein the host vehicle sensor data includes timing data for the impact event (Page 3, paragraphs [0046] and [0055]-[0065]; disclose that various sensors both internal and external can be used to 
	receiving remote sensor data associated with the host vehicle from one or more remote sources including an opposing vehicle, a remote vehicle, and a remote server based on the timing data in response to the impact event (Page 2, paragraph [0041]; discloses that the system can receive data from remote sources and this can be from external sensor networks such as weather feeds and traffic);
	determining a damage level based on the host vehicle sensor data and the remote sensor data (Page 2, paragraph [0041]; discloses that the system can receive data from remote sources and this can be from external sensor networks such as weather feeds and traffic. Page 4, paragraphs [0083] and [0098]-[0099]; discloses that the sensor data can be used to determine the amount of damage. Page 5, paragraphs [0111]-[0121]; disclose that the system uses a model to determine the level of damage to the vehicle, this is based on the current forces of the present accident and comparing them to previous accidents with similar vehicles to determine the total level damage and necessary repairs);
	monitoring travel behavior of the host vehicle for a predetermined amount of time after the impact event, wherein the predetermined amount of time is based on the damage level (Page 5, paragraph [0125]; discloses that the vehicle is monitored for a predetermined amount of time after the impact in this case until the vehicle comes to rest as observed by the sensors. This is consistent with the various types of examples 
	estimating the remaining value for the host vehicle based on the damage level and the travel behavior of the host vehicle (Page 6, paragraphs [0129]-[0138]; discloses that the system determines the remaining value of the vehicle based on the damage level detected and the monitored period of time until the vehicle comes to rest. Page 4, paragraph [0098]; establishes that this important to determine the total amount of damage to the vehicle as there may be more than one event so it is important to continue to monitor and evaluate the data. This information will be used to determine the total level of damage and determine the final value of the vehicle if it to be salvaged (repaired) or totaled (not worth being repaired). As this is the value between two states this meets the applicant’s definition of remaining value based on the originally filed specification paragraph [0030]).
Fuchs fails to explicitly disclose identifying a driving profile, associated with the host vehicle, that includes a user specific predetermined threshold based on driving style; determining an occurrence of an impact event by comparing the host vehicle sensor data of the host vehicle to the user specific predetermined threshold and monitoring travel behavior of the host vehicle for a predetermined amount of time after 
Chambers, which like Fuchs talks about determining an impact event, teaches identifying a driving profile, associated with the host vehicle, that includes a user specific predetermined threshold based on driving style; determining an occurrence of an impact event by comparing the host vehicle sensor data of the host vehicle to the user specific predetermined threshold and monitoring travel behavior of the host vehicle for a predetermined amount of time after the impact event; wherein the predetermined amount of time is based on the damage level (Page 1, paragraphs [0009] and [0010]; teaches that the system can detect an impact event similar to what is shown in Fuchs. Based on the severity threshold the vehicle will be monitored for a period of time to determine the actions that are performed after the impact. This is a predetermined period of time. Page 2, paragraph [0019]; teaches that the information can be communicated immediately after the occurrence and this assists in help identify events where the drivers are unaware of a collision or a collision they caused. Page 3, paragraph [0022]; teaches that the sensors may detect the magnitude of the force of the impact and the direction of the impact. Page 3, paragraph [0024]; teaches that the sensors can send their data to a hub which then instructions the cameras to capture video associated with the event. This can be used to identify other vehicles involved as well as witnesses and additional location and situational information. Page 5, paragraphs [0035] and [0036]; teaches that the system has rules associated with different parties which establish the thresholds for the severity of the impact and are used to establish when to notify and who to notify based on the severity of the impact. 
The primary reference Fuchs discloses a system and method for collecting sensor data from a vehicle. It uses this sensors data to determine when an impact event has occurred and the severity of that event. Additionally it compares the recorded values to other events with similar characteristics to determine or estimate the cost of the repairs of that damage. In doing so the system evaluates both the initial impact and how the vehicle operates after that impact to determine the total level of damage and what the repairs would cost. This helps the system determine if the vehicle should be salvaged (repaired) or totaled (not repaired).
The sole difference between the primary reference Fuchs and the claimed subject matter is that the primary reference Fuchs does not disclose including a profile which specifies a predetermined threshold based on driving style, determining an occurrence of an impact event by comparing the host vehicle sensor data of the host vehicle to the user specific predetermined threshold and monitoring travel behavior of the host vehicle for a predetermined amount of time after the impact event; wherein the predetermined amount of time is based on the damage level.
The secondary reference Chambers establishes a similar vehicle tracking system which determines an impact event. Chambers establishes a set of rules or profile specific to the user and based on their driving behavior. The rules are used to determine if the severity of the impact event is enough to continue monitoring the behavior of the vehicle for a predetermined amount of time after the impact event.

Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Chambers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining vehicle value provided by Fuchs, with determining the severity of the impact event based on the driver rules or profile which is then used to determine how long to continue to monitor the event as taught by Chambers, for the purposes of using the severity information to determine if the vehicle is responding to the event accordingly. Since Fuchs already tracks impact events and driving behaviors it would have been obvious to continue to monitor the data after the event for a predetermined time based on the level of damage which is based on a profile or set of rules for the specific user. As shown in Chambers this allows the system to determine specific events and detect possible hit and run issues or other possible accidents which the user is unaware of.
As per claim 3, the combination of Fuchs and Chambers teaches the above-enclosed invention; Fuchs further discloses wherein the damage level is proportional to 
As per claim 5, the combination of Fuchs and Chambers teaches the above-enclosed invention; Chambers further teaches wherein determining the damage level further comprises: identifying an issue based on the remote sensor data; determining a first damage level; confirming the issue based on host vehicle sensor data; and 
As per claim 8, the combination of Fuchs and Chambers teaches the above-enclosed invention; Fuchs further discloses generating a vehicle model that illustrates an impact state of the host vehicle, wherein the impact state is indicative of damage incurred by the host vehicle due to the impact event (Fig. 4, Page 4, paragraph [0077]; disclose that the system has a model for classification of direction and location of the impact on a vehicle where each component with damage is identified. Page 5, paragraphs [0111]-[0127]; disclose that a predictive model is used to determine level of damage and cost of repair).
As per claim 10, Fuchs discloses a system for estimating a remaining value (Applicant’s originally filed specification paragraph [0030] establishes values “refers to any numerical or other kind of value for distinguishing between two or more states of X) for a host vehicle (Fuchs Page 4, paragraph [0084]; discloses that the system determines the difference between two stated of the vehicle totaled and salvageable. Page 5, paragraph [0124]; discloses that the system estimates the damage and repair to the vehicle based on the cost of repair and the results must be accurate within plus or minus $500. Page 6, paragraphs [0130]-[0134]; discloses the prediction process which results in an overall cost estimate. Page 6, paragraph [0137]; discloses that systems uses the magnitude of impact to determine if a threshold value has been exceeded and the vehicle is considered totaled (not worth repairing), this is based on the cost of the repair. Thus would the vehicle be valued highly enough to warrant the repair of the vehicle), comprising:

process host vehicle sensor data for the host vehicle from one or more vehicle systems and vehicle sensors of the host vehicle (Page 1, paragraph [0020]; discloses that the time, time of data, time of week and location can be used to obtain information pertaining to the impact event. Page 2, paragraph [0041]; discloses that sensors receive data. Page 3, paragraphs [0046] and [0055]-[0065]; disclose that various sensors both internal and external can be used to gather information regarding the impact event and to use this data to more accurately reflect the damage to the vehicle. Page 4, paragraphs [0082]-[0084]; disclose that the sensor data for the time encompassing the accident is used again establishing that the sensor data also includes the timing data for the impact);
	determine an occurrence of an impact event by comparing the host vehicle sensor data of the host vehicle to the predetermined threshold, wherein the host vehicle sensor data includes timing data for the impact event (Page 3, paragraphs [0046] and [0055]-[0065]; disclose that various sensors both internal and external can be used to gather information regarding the impact event and to use this data to more accurately reflect the damage to the vehicle. Page 4, paragraphs [0082]-[0084]; disclose that the sensor data for the time encompassing the accident is used again establishing that the sensor data also includes the timing data for the impact);
	receive remote sensor data associated with the host vehicle from one or more remote sources including an opposing vehicle, a remote vehicle, and a remote server 
	determine a damage level based on the host vehicle sensor data and the remote sensor data (Page 2, paragraph [0041]; discloses that the system can receive data from remote sources and this can be from external sensor networks such as weather feeds and traffic. Page 4, paragraphs [0083] and [0098]-[0099]; discloses that the sensor data can be used to determine the amount of damage. Page 5, paragraphs [0111]-[0121]; disclose that the system uses a model to determine the level of damage to the vehicle, this is based on the current forces of the present accident and comparing them to previous accidents with similar vehicles to determine the total level damage and necessary repairs);
	monitor travel behavior of the host vehicle for a predetermined amount of time after the impact event, wherein the predetermined amount of time is based on the damage level (Page 5, paragraph [0125]; discloses that the vehicle is monitored for a predetermined amount of time after the impact in this case until the vehicle comes to rest as observed by the sensors. This is consistent with the various types of examples of behavior in the applicant’s originally filed specification for example paragraph [0059], which discuss “how the host vehicle 102 is operated”, which is how it operates after the event. The Examples are broad enough to allow for any type of operation and even allows for while the vehicle continues to move as paragraph [0060] records how long it stays at one location. From these paragraphs the systems records how the vehicle 
	estimate the remaining value for the host vehicle based on the damage level and the travel behavior of the host vehicle (Page 6, paragraphs [0129]-[0138]; discloses that the system determines the remaining value of the vehicle based on the damage level detected and the monitored period of time until the vehicle comes to rest. Page 4, paragraph [0098]; establishes that this important to determine the total amount of damage to the vehicle as there may be more than one event so it is important to continue to monitor and evaluate the data. This information will be used to determine the total level of damage and determine the final value of the vehicle if it to be salvaged (repaired) or totaled (not worth being repaired). As this is the value between two states this meets the applicant’s definition of remaining value based on the originally filed specification paragraph [0030]).
Fuchs fails to explicitly disclose identify a driving profile, associated with the host vehicle, that includes a user specific predetermined threshold based on driving style; determine an occurrence of an impact event by comparing the host vehicle sensor data of the host vehicle to the user specific predetermined threshold and monitor travel behavior of the host vehicle for a predetermined amount of time after the impact event; wherein the predetermined amount of time is based on the damage level.
Chambers, which like Fuchs talks about determining an impact event, teaches identifying a driving profile, associated with the host vehicle, that includes a user specific predetermined threshold based on driving style; determining an occurrence of an impact event by comparing the host vehicle sensor data of the host vehicle to the 
The primary reference Fuchs discloses a system and method for collecting sensor data from a vehicle. It uses this sensors data to determine when an impact event has occurred and the severity of that event. Additionally it compares the recorded 
The sole difference between the primary reference Fuchs and the claimed subject matter is that the primary reference Fuchs does not disclose including a profile which specifies a predetermined threshold based on driving style, determining an occurrence of an impact event by comparing the host vehicle sensor data of the host vehicle to the user specific predetermined threshold and monitoring travel behavior of the host vehicle for a predetermined amount of time after the impact event; wherein the predetermined amount of time is based on the damage level.
The secondary reference Chambers establishes a similar vehicle tracking system which determines an impact event. Chambers establishes a set of rules or profile specific to the user and based on their driving behavior. The rules are used to determine if the severity of the impact event is enough to continue monitoring the behavior of the vehicle for a predetermined amount of time after the impact event.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the method of detecting the impact event shown in Fuchs with the determining the severity of the impact event based on the driver rules or 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Chambers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining vehicle value provided by Fuchs, with determining the severity of the impact event based on the driver rules or profile which is then used to determine how long to continue to monitor the event as taught by Chambers, for the purposes of using the severity information to determine if the vehicle is responding to the event accordingly. Since Fuchs already tracks impact events and driving behaviors it would have been obvious to continue to monitor the data after the event for a predetermined time based on the level of damage which is based on a profile or set of rules for the specific user. As shown in Chambers this allows the system to determine specific events and detect possible hit and run issues or other possible accidents which the user is unaware of.
As per claim 13, the combination of Fuchs and Chambers teaches the above-enclosed invention; Chambers further teaches wherein the memory further stores instructions when executed by a processor cause the processor to determine by: identifying an issue based on the remote sensor data; determine a first damage level; confirming the issue based on the host vehicle sensor data; and increasing the first damage level to a second damage level (Page 3, paragraph [0024]; teaches that the sensors can send their data to a hub which then instructions the cameras to capture 
As per claim 15, the combination of Fuchs and Chambers teaches the above-enclosed invention; Fuchs further discloses wherein the memory further stores 
As per claim 16, Fuchs discloses a non-transitory computer readable storage medium storing instructions that, when executed by a computer, which includes at least a processor, causes the computer to perform a method for estimating a remaining value (Applicant’s originally filed specification paragraph [0030] establishes values “refers to any numerical or other kind of value for distinguishing between two or more states of X) for a host vehicle (Fuchs Page 4, paragraph [0084]; discloses that the system determines the difference between two stated of the vehicle totaled and salvageable. Page 5, paragraph [0124]; discloses that the system estimates the damage and repair to the vehicle based on the cost of repair and the results must be accurate within plus or minus $500. Page 6, paragraphs [0130]-[0134]; discloses the prediction process which results in an overall cost estimate. Page 6, paragraph [0137]; discloses that systems uses the magnitude of impact to determine if a threshold value has been exceeded and the vehicle is considered totaled (not worth repairing), this is based on the cost of the repair. Thus would the vehicle be valued highly enough to warrant the repair of the vehicle. Page 6, paragraphs [0142]-[0143]; discloses that the invention is carried out 
processing host vehicle sensor data for the host vehicle from one or more vehicle systems and vehicle sensors of the host vehicle (Page 1, paragraph [0020]; discloses that the time, time of data, time of week and location can be used to obtain information pertaining to the impact event. Page 2, paragraph [0041]; discloses that sensors receive data. Page 3, paragraphs [0046] and [0055]-[0065]; disclose that various sensors both internal and external can be used to gather information regarding the impact event and to use this data to more accurately reflect the damage to the vehicle. Page 4, paragraphs [0082]-[0084]; disclose that the sensor data for the time encompassing the accident is used again establishing that the sensor data also includes the timing data for the impact);
	determining an occurrence of an impact event by comparing the host vehicle sensor data of the host vehicle to the predetermined threshold, wherein the host vehicle sensor data includes timing data for the impact event (Page 3, paragraphs [0046] and [0055]-[0065]; disclose that various sensors both internal and external can be used to gather information regarding the impact event and to use this data to more accurately reflect the damage to the vehicle. Page 4, paragraphs [0082]-[0084]; disclose that the sensor data for the time encompassing the accident is used again establishing that the sensor data also includes the timing data for the impact);
	receiving remote sensor data associated with the host vehicle from one or more remote sources including an opposing vehicle, a remote vehicle, and a remote server based on the timing data in response to the impact event (Page 2, paragraph [0041]; 
	determining a damage level based on the host vehicle sensor data and the remote sensor data (Page 2, paragraph [0041]; discloses that the system can receive data from remote sources and this can be from external sensor networks such as weather feeds and traffic. Page 4, paragraphs [0083] and [0098]-[0099]; discloses that the sensor data can be used to determine the amount of damage. Page 5, paragraphs [0111]-[0121]; disclose that the system uses a model to determine the level of damage to the vehicle, this is based on the current forces of the present accident and comparing them to previous accidents with similar vehicles to determine the total level damage and necessary repairs);
	monitoring travel behavior of the host vehicle for a predetermined amount of time after the impact event, wherein the predetermined amount of time is based on the damage level (Page 5, paragraph [0125]; discloses that the vehicle is monitored for a predetermined amount of time after the impact in this case until the vehicle comes to rest as observed by the sensors. This is consistent with the various types of examples of behavior in the applicant’s originally filed specification for example paragraph [0059], which discuss “how the host vehicle 102 is operated”, which is how it operates after the event. The Examples are broad enough to allow for any type of operation and even allows for while the vehicle continues to move as paragraph [0060] records how long it stays at one location. From these paragraphs the systems records how the vehicle operates or moves after the initial time of the impact event, which is it continues to record information until a predetermined time such as when it comes to rest); and

Fuchs fails to explicitly disclose identifying a driving profile, associated with the host vehicle, that includes a user specific predetermined threshold based on driving style; determining an occurrence of an impact event by comparing the host vehicle sensor data of the host vehicle to the user specific predetermined threshold and monitoring travel behavior of the host vehicle for a predetermined amount of time after the impact event; wherein the predetermined amount of time is based on the damage level.
Chambers, which like Fuchs talks about determining an impact event, teaches identifying a driving profile, associated with the host vehicle, that includes a user specific predetermined threshold based on driving style; determining an occurrence of an impact event by comparing the host vehicle sensor data of the host vehicle to the user specific predetermined threshold and monitoring travel behavior of the host vehicle 
The primary reference Fuchs discloses a system and method for collecting sensor data from a vehicle. It uses this sensors data to determine when an impact event has occurred and the severity of that event. Additionally it compares the recorded values to other events with similar characteristics to determine or estimate the cost of 
The sole difference between the primary reference Fuchs and the claimed subject matter is that the primary reference Fuchs does not disclose including a profile which specifies a predetermined threshold based on driving style, determining an occurrence of an impact event by comparing the host vehicle sensor data of the host vehicle to the user specific predetermined threshold and monitoring travel behavior of the host vehicle for a predetermined amount of time after the impact event; wherein the predetermined amount of time is based on the damage level.
The secondary reference Chambers establishes a similar vehicle tracking system which determines an impact event. Chambers establishes a set of rules or profile specific to the user and based on their driving behavior. The rules are used to determine if the severity of the impact event is enough to continue monitoring the behavior of the vehicle for a predetermined amount of time after the impact event.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the method of detecting the impact event shown in Fuchs with the determining the severity of the impact event based on the driver rules or profile which is then used to determine how long to continue to monitor the event as taught by Chambers.

Therefore, from this teaching of Chambers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining vehicle value provided by Fuchs, with determining the severity of the impact event based on the driver rules or profile which is then used to determine how long to continue to monitor the event as taught by Chambers, for the purposes of using the severity information to determine if the vehicle is responding to the event accordingly. Since Fuchs already tracks impact events and driving behaviors it would have been obvious to continue to monitor the data after the event for a predetermined time based on the level of damage which is based on a profile or set of rules for the specific user. As shown in Chambers this allows the system to determine specific events and detect possible hit and run issues or other possible accidents which the user is unaware of.
As per claim 19, the combination of Fuchs and Chambers teaches the above-enclosed invention; Chambers further teaches wherein determining the damage level further comprises: identifying an issue based on the remote sensor data; determining a first damage level; confirming the issue based on host vehicle sensor data; and increasing the first damage level to a second damage level (Page 3, paragraph [0024]; teaches that the sensors can send their data to a hub which then instructions the cameras to capture video associated with the event. This can be used to identify other vehicles involved as well as witnesses and additional location and situational information. Page 5, paragraphs [0035] and [0036]; teaches that the system has rules 
As per claim 20, the combination of Fuchs and Chambers teaches the above-enclosed invention; Fuchs further discloses generating a vehicle model that illustrates an impact state of the host vehicle, wherein the impact state is indicative of damage incurred by the host vehicle due to the impact event (Fig. 4, Page 4, paragraph [0077]; disclose that the system has a model for classification of direction and location of the impact on a vehicle where each component with damage is identified. Page 5, 
As per claim 21, the combination of Fuchs and Chambers teaches the above-enclosed invention; Chambers further teaches wherein the travel behavior includes trip log data for a plurality of trips made by the host vehicle during the predetermined amount of time (Page 5, paragraphs [0035] and [0036]; teaches that the system has rules associated with different parties which establish the thresholds for the severity of the impact and are used to establish when to notify and who to notify based on the severity of the impact. The system can store prior trips and current vehicle information along with a timestamp and GPS information. From this the system creates a log or profile for the specific user and this is used to determine when the monitoring should take place. Page 6, paragraph [0040]; teaches that the sensor information along with other relevant information such as GPS and time stamps are included in the data and used to determine when the operations of the vehicle need modification, such as slowing down or stopping. Additionally the behavior can be monitored to determine if additional occurrences have happened such as “multiple near misses from proximity alerts have been identified”. Page 6, paragraph [0041]; teaches that the rules establish various levels of communication and notification based on the incident specific information. Page 7, paragraph [0046]; teaches the driver behavior is actively monitored such as “sudden stops, tilts, sudden lane switches and/or swerves”. Page 8, paragraph [0054]; teaches that the system has different types and tiers of incidents and can include near misses and major impacts. From this the system has a profile for the 
As per claim 22, the combination of Fuchs and Chambers teaches the above-enclosed invention; Chambers further teaches wherein the trip log data includes a location of the impact event, a next location following the impact event, and a dwell time of the host vehicle at the next location (Page 5, paragraphs [0035] and [0036]; teaches that the system has rules associated with different parties which establish the thresholds for the severity of the impact and are used to establish when to notify and who to notify based on the severity of the impact. The system can store prior trips and current vehicle information along with a timestamp and GPS information. From this the system creates a log or profile for the specific user and this is used to determine when the monitoring should take place. This includes both the location of the events and movements along with the times).
As per claim 23, the combination of Fuchs and Chambers teaches the above-enclosed invention; Chambers further teaches wherein the travel behavior includes trip log data for a plurality of trips made by the host vehicle during the predetermined amount of time (Page 5, paragraphs [0035] and [0036]; teaches that the system has rules associated with different parties which establish the thresholds for the severity of the impact and are used to establish when to notify and who to notify based on the severity of the impact. The system can store prior trips and current vehicle information along with a timestamp and GPS information. From this the system creates a log or profile for the specific user and this is used to determine when the monitoring should take place. Page 6, paragraph [0040]; teaches that the sensor information along with 
As per claim 24, the combination of Fuchs and Chambers teaches the above-enclosed invention; Chambers further teaches wherein the trip log data includes a location of the impact event, a next location following the impact event, and a dwell time of the host vehicle at the next location (Page 5, paragraphs [0035] and [0036]; teaches that the system has rules associated with different parties which establish the thresholds for the severity of the impact and are used to establish when to notify and who to notify based on the severity of the impact. The system can store prior trips and current vehicle information along with a timestamp and GPS information. From this the system creates a log or profile for the specific user and this is used to determine when the monitoring should take place. This includes both the location of the events and movements along with the times).
As per claim 25, the combination of Fuchs and Chambers teaches the above-enclosed invention; Chambers further teaches wherein the travel behavior includes trip log data for a plurality of trips made by the host vehicle during the predetermined amount of time (Page 5, paragraphs [0035] and [0036]; teaches that the system has rules associated with different parties which establish the thresholds for the severity of the impact and are used to establish when to notify and who to notify based on the severity of the impact. The system can store prior trips and current vehicle information along with a timestamp and GPS information. From this the system creates a log or profile for the specific user and this is used to determine when the monitoring should take place. Page 6, paragraph [0040]; teaches that the sensor information along with other relevant information such as GPS and time stamps are included in the data and used to determine when the operations of the vehicle need modification, such as slowing down or stopping. Additionally the behavior can be monitored to determine if additional occurrences have happened such as “multiple near misses from proximity alerts have been identified”. Page 6, paragraph [0041]; teaches that the rules establish various levels of communication and notification based on the incident specific information. Page 7, paragraph [0046]; teaches the driver behavior is actively monitored such as “sudden stops, tilts, sudden lane switches and/or swerves”. Page 8, paragraph [0054]; teaches that the system has different types and tiers of incidents and can include near misses and major impacts. From this the system has a profile for the specific user as it has specific rules for determining the threshold for impacts to monitor the vehicle for a set period of time).

Claim(s) 4, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 2015/0039397 A1) hereafter Fuchs, in view of Chambers (US 2016/0144817 A1) hereafter Chambers, further in view of Ishida (US 2017/0300834 A1) hereafter Ishida.
As per claim 4, the combination of Fuchs and Chambers teaches the above-enclosed invention; Fuchs further discloses wherein the remaining value may be based on the damage level and the travel behavior (Page 6, paragraphs [0129]-[0138]; discloses that the system determines the remaining value of the vehicle based on the damage level detected and the monitored period of time until the vehicle comes to rest. Page 4, paragraph [0098]; establishes that this important to determine the total amount of damage to the vehicle as there may be more than one event so it is important to continue to monitor and evaluate the data. This information will be used to determine the total level of damage and determine the final value of the vehicle if it to be salvaged (repaired) or totaled (not worth being repaired)).
Fuchs however fails to explicitly state wherein the remaining value may be based on a product of the damage level and the travel behavior, and wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior.
Ishida, which like Fuchs talks about evaluating the value of a vehicle, teaches it is known to determine the value of the vehicle based on the product of the values which are collected and for those values to include damage level and travel behavior, wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior (Page 3, paragraph [0044]; discloses that the system uses sensor information to collect accident or damage information for the vehicle. Page 3, paragraph [0046]; discloses 
The primary reference Fuchs discloses a system and method for collecting sensor data from a vehicle. It uses this sensors data to determine when an impact event has occurred and the severity of that event. Additionally it compares the recorded values to other events with similar characteristics to determine or estimate the cost of the repairs of that damage. In doing so the system evaluates both the initial impact and how the vehicle operates after that impact to determine the total level of damage and what the repairs would cost. This helps the system determine if the vehicle should be salvaged (repaired) or totaled (not repaired). Chambers establishes a similar vehicle tracking system which determines an impact event. Chambers establishes a set of rules or profile specific to the user and based on their driving behavior. The rules are used to determine if the severity of the impact event is enough to continue monitoring the behavior of the vehicle for a predetermined amount of time after the impact event.

The secondary reference Ishida establishes a similar concept to Fuchs where accident information is used to determine the vehicle values. Additionally Ishida establishes it is known to record travel behavior wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior and that the value of the vehicle is determined by a product or multiplication of the damage level and the travel behavior. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the calculation of the vehicle value shown in Fuchs and Chambers with the multiplication or product of the damage level and travel behavior as taught by Ishida.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Ishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining vehicle value provided by Fuchs and Chambers, with the use of the product of damage level and travel behavior as the value of the vehicle as taught by Ishida, for the purposes of determining a more accurate value of the vehicle. Since Ishida additionally considers events outside of the impact event, it produces a 
As per claim 12, the combination of Fuchs and Chambers teaches the above-enclosed invention; Fuchs further discloses wherein the remaining value may be based on the damage level and the travel behavior (Page 6, paragraphs [0129]-[0138]; discloses that the system determines the remaining value of the vehicle based on the damage level detected and the monitored period of time until the vehicle comes to rest. Page 4, paragraph [0098]; establishes that this important to determine the total amount of damage to the vehicle as there may be more than one event so it is important to continue to monitor and evaluate the data. This information will be used to determine the total level of damage and determine the final value of the vehicle if it to be salvaged (repaired) or totaled (not worth being repaired)).
Fuchs however fails to explicitly state wherein the remaining value may be based on a product of the damage level and the travel behavior, and wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior.
Ishida, which like Fuchs talks about evaluating the value of a vehicle, teaches it is known to determine the value of the vehicle based on the product of the values which are collected and for those values to include damage level and travel behavior, wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior 
The primary reference Fuchs discloses a system and method for collecting sensor data from a vehicle. It uses this sensors data to determine when an impact event has occurred and the severity of that event. Additionally it compares the recorded values to other events with similar characteristics to determine or estimate the cost of the repairs of that damage. In doing so the system evaluates both the initial impact and how the vehicle operates after that impact to determine the total level of damage and what the repairs would cost. This helps the system determine if the vehicle should be salvaged (repaired) or totaled (not repaired). Chambers establishes a similar vehicle tracking system which determines an impact event. Chambers establishes a set of rules or profile specific to the user and based on their driving behavior. The rules are used to 
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the value is determined by the product of damage level and travel behavior and that the travel behavior is assessed as a behavior value that quantifies the travel behavior.
The secondary reference Ishida establishes a similar concept to Fuchs where accident information is used to determine the vehicle values. Additionally Ishida establishes it is known to record travel behavior wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior and that the value of the vehicle is determined by a product or multiplication of the damage level and the travel behavior. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the calculation of the vehicle value shown in Fuchs and Chambers with the multiplication or product of the damage level and travel behavior as taught by Ishida.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Ishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining vehicle value provided by Fuchs and Chambers, with the use of the product of damage level and travel behavior as the value of the vehicle as 
As per claim 18, the combination of Fuchs and Chambers teaches the above-enclosed invention; Fuchs further discloses wherein the remaining value may be based on the damage level and the travel behavior (Page 6, paragraphs [0129]-[0138]; discloses that the system determines the remaining value of the vehicle based on the damage level detected and the monitored period of time until the vehicle comes to rest. Page 4, paragraph [0098]; establishes that this important to determine the total amount of damage to the vehicle as there may be more than one event so it is important to continue to monitor and evaluate the data. This information will be used to determine the total level of damage and determine the final value of the vehicle if it to be salvaged (repaired) or totaled (not worth being repaired)).
Fuchs however fails to explicitly state wherein the remaining value may be based on a product of the damage level and the travel behavior, and wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior.
Ishida, which like Fuchs talks about evaluating the value of a vehicle, teaches it is known to determine the value of the vehicle based on the product of the values which 
The primary reference Fuchs discloses a system and method for collecting sensor data from a vehicle. It uses this sensors data to determine when an impact event has occurred and the severity of that event. Additionally it compares the recorded values to other events with similar characteristics to determine or estimate the cost of the repairs of that damage. In doing so the system evaluates both the initial impact and how the vehicle operates after that impact to determine the total level of damage and what the repairs would cost. This helps the system determine if the vehicle should be salvaged (repaired) or totaled (not repaired). Chambers establishes a similar vehicle tracking system which determines an impact event. Chambers establishes a set of rules 
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the value is determined by the product of damage level and travel behavior and that the travel behavior is assessed as a behavior value that quantifies the travel behavior.
The secondary reference Ishida establishes a similar concept to Fuchs where accident information is used to determine the vehicle values. Additionally Ishida establishes it is known to record travel behavior wherein the travel behavior is assessed as a behavior value that quantifies the travel behavior and that the value of the vehicle is determined by a product or multiplication of the damage level and the travel behavior. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the calculation of the vehicle value shown in Fuchs and Chambers with the multiplication or product of the damage level and travel behavior as taught by Ishida.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Ishida, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining vehicle value provided by Fuchs and Chambers, with .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 2015/0039397 A1) hereafter Fuchs, in view of Chambers (US 2016/0144817 A1) hereafter Chambers, further in view of Foreman et al. (US 2017/0108342 A1) hereafter Foreman.
As per claim 7, the combination of Fuchs and Chambers teaches the above-enclosed invention; Fuchs further discloses wherein the sensor data includes data received from a portable device (Page 3, paragraphs [0045]-[0046] and Page 6, paragraph [0142]; discloses that the sensors can be from a portable device which includes GPS).
While Fuchs discloses the use of GPS data it is not explicit that it comes from a navigation system.
Foreman, which like Fuchs talks about the use of portable devices for collecting GPS information, teaches that it is known for those devices to be navigation systems 
The primary reference Fuchs discloses a system and method for collecting sensor data from a vehicle. It uses this sensors data to determine when an impact event has occurred and the severity of that event. Additionally it compares the recorded values to other events with similar characteristics to determine or estimate the cost of the repairs of that damage. In doing so the system evaluates both the initial impact and how the vehicle operates after that impact to determine the total level of damage and what the repairs would cost. This helps the system determine if the vehicle should be salvaged (repaired) or totaled (not repaired). Chambers establishes a similar vehicle tracking system which determines an impact event. Chambers establishes a set of rules or profile specific to the user and based on their driving behavior. The rules are used to determine if the severity of the impact event is enough to continue monitoring the behavior of the vehicle for a predetermined amount of time after the impact event.
The sole difference between the primary reference Fuchs and the claimed subject matter is that Fuchs is not explicit that the portable device is a navigation system.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the portable devices disclosed in Fuchs with the navigation systems discussed in Foreman.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Foreman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining vehicle value provided by Fuchs and Chambers, with the use of the portable navigation system to collect GPS data as taught by Foreman, for the purposes of using a known device to collect the data to identify an accident. Since Fuchs already has portable devices which detect impact events and collect GPS information, it would have been obvious as shown in Foreman that these devices can be navigation systems, as it is known for the portable device or mobile phone to also perform those tasks as shown in Foreman.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 2015/0039397 A1) hereafter Fuchs, in view of Chambers (US 2016/0144817 A1) hereafter Chambers, further in view of Chen et al. (US 9,886,771 B1) hereafter Chen.
As per claim 9, the combination of Fuchs and Chambers teaches the above-enclosed invention; Fuchs further discloses wherein the vehicle model includes a model that makes area of the vehicle model visible (Fig. 4, Page 4, paragraph [0077]; disclose that the system has a model for classification of direction and location of the impact on a vehicle where each component with damage is identified).
Fuchs however fails to explicitly state wherein the vehicle model includes an issue window that makes area of the vehicle model visually dominant.
Chen, which like Fuchs talks about identifying damage on a vehicle, teaches it is known for the vehicle model includes an issue window that makes area of the vehicle model visually dominant (Col. 3, lines 1-22; teach that it is known to make an area of the vehicle visually dominant by applying a heat map of the damage area and to present different colors and color gradation to indicate the respective value corresponding to the respective damage at the respective location on the vehicle. This can indicate a degree of severity. Since Fuchs already discloses a model and specific area of damage to the vehicle it would have been obvious to represent that information using a heat map with different colors to indicate severity so that the user can visualize the damage more accurately as shown in Chen. This is also consistent with the applicant’s originally filed specification paragraph [0069], which outlines that this issue window can highlight, color code, move, and/or pulse the area of the vehicle model as well as zoom in on an area. 
The primary reference Fuchs discloses a system and method for collecting sensor data from a vehicle. It uses this sensors data to determine when an impact event has occurred and the severity of that event. Additionally it compares the recorded values to other events with similar characteristics to determine or estimate the cost of the repairs of that damage. In doing so the system evaluates both the initial impact and how the vehicle operates after that impact to determine the total level of damage and what the repairs would cost. This helps the system determine if the vehicle should be salvaged (repaired) or totaled (not repaired). Chambers establishes a similar vehicle tracking system which determines an impact event. Chambers establishes a set of rules or profile specific to the user and based on their driving behavior. The rules are used to determine if the severity of the impact event is enough to continue monitoring the behavior of the vehicle for a predetermined amount of time after the impact event.
The sole difference between the primary reference Fuchs and the claimed subject matter is that Fuchs is not explicit that the model includes an issue window that makes area of the vehicle model visually dominant.
The secondary reference Chen teaches a similar accident detection system which displays damage on a vehicle through a visual model which includes an issue window that makes area of the vehicle model visually dominant. Chen establishes that the heat maps to establish damage severity was known in the prior art at the time of the invention. 

Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Therefore, from this teaching of Chen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of determining vehicle value provided by Fuchs and Chambers, with the use of heat maps to distinguish damage areas and severity as taught by Chen, for the purposes of using a known techniques to accurately reflect damages. Since Fuchs already discloses a model and specific area of damage to the vehicle it would have been obvious to represent that information using a heat map with different colors to indicate severity so that the user can visualize the damage more accurately as shown in Chen.

Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 8 and 9, regarding the 112(f) interpretation, the claims are no longer being interpreted under 112(f) in light of the applicant’s amendments. 
In response to the applicant’s arguments on pages 9-14, regarding the 101 rejections specifically that, “Applicant has reviewed the Office Action and has amended independent claim 1, independent claim 10, and independent claim 16 to ensure that the limitations are not merely reciting generic computer functions as contended by the Office. In particular, independent claim 1, is directed to a computer-implemented method for presenting electric vehicle charging options and recites, in part:”
[quoting amended claim 1]
“Applicant submits that the claims include features that make clear that the claims do not simply include features that perform methods of that may merely be performed mentally or by simple use of a generic computer. In particular, the independent claims include features that include receiving host vehicle sensor data from one or more vehicle systems and vehicle sensors of the host vehicle, receiving remote sensor data from one or more remote sources to receive remote sensor data associated with the host vehicle in response to the impact event. Processing host vehicle sensor data from one or more vehicle systems and vehicle sensors of the host vehicle and communicating with the sensors of remote objects, such an opposing vehicle, a remote vehicle, roadside equipment, such as a traffic light, a remote server, etc. in response to an impact event is not merely organizing human activity”
“Accordingly, Applicant respectfully submits that independent claims 1, 10, and 16 are not merely performing methods of organizing human activity or are mere instructions to implement the abstract idea on a general computer. In the 2019 Revised Patent Subject Matter Eligibility Guidance, it is explained that the "certain methods of organizing human activity" grouping encompasses "activity of a single person," "activity 
“Applicant respectfully submits that under the 2019 Revised Patent Subject Matter Eligibility Guidance provided by the United States Patent and Trademark Office on January 7, 2019, the limitations of claims 1, 10, and 16 cannot practically be performed in the human mind and therefore do not recite a mental process. The claims steps do not involve any human cognitive actions that humans have performed for hundreds of years, and cannot be performed by a human.”
“As such, claims 1-20 are not directed to abstract ideas that merely recite generic computer components to organize human activity. The claims require computer implementation, processing and receiving electronic signals that are carried through voltage, current, electromagnetic waves, and the like, retrieval of electronically stored data from an electronic storage medium, electronic computing and communication of electronically processed data, and the electronic execution of computer-implemented instructions to electronically control computer hardware to present a human machine interface.”
“Applicant respectfully submits that even if the claims are determined to recite a judicial exception, the features of the claims are integrated into a practical application of a judicial exception. Applicant respectfully submits that claims 1-20 include additional features beyond generic computing components. The features accordingly provide an improvement to an existing technology with respect to providing electronic reservations 
	“Turning to step (2B), even if the claims could be considered to include an abstract idea, the claims certainly amount to significantly more than the abstract idea itself. The Supreme Court in Alice Corp. provides a non-exclusive list of examples that may be enough to qualify as "significantly more" when recited in a claim: improvements to another technology or technical field ("a mathematical formula applied in a specific rubber molding process," Diamond v. Diehr, 450 U.S. 175, 177-178 (1981 )); improvements to the functioning of the computer itself; and meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. In the case at hand, independent claims 1, 10, and 16 when taken as a whole recite an inventive concept that qualifies as significantly more.”
	“The inventive concept of claims 1-20 are not well-understood, routine, and/or do not constitute a conventional activity. Applicant also submits that a USPTO memorandum of May 4, 2016 ("USPTO Memorandum 05/2016") is particularly 
	“Diamond v. Diehr provides an example of a claim that recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 450 U.S. 175, 209 USPQ 1 (1981 ). In Diehr, the claim was directed to the use of the Arrhenius equation (an abstract idea or law of nature) in an automated process for operating a rubber-molding press. 450 U.S. at 177-78, 209 USPQ at 4. Applicant respectfully submits that the Supreme Court's treatment of Diamond v. Diehr in Alice Corp. is instructive with respect to the Office Action's contention that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. According to the Supreme Court in Alice Corp., even though the claims in Diehr recited an abstract idea in the form of a well-known mathematical equation, the additional steps of feeding temperature measurements into a computer and then using the computer to repeatedly apply a formula to calculate a remaining cure time inside a rubber mold was sufficient to transform the patent ineligible formula into a patent eligible application of the formula. 
	“Linking the use of the judicial exception to a particular technological environment is further described in Subject Eligibility Example 4 provided by the USPTO on January 27, 2015. In Example 4, the processor and memory of claim 1 are tied to a mobile device that transmits data about location and displays a visual representation of the received calculated position. In finding claim 1 patent eligible, the USPTO states that "[t]he programmed CPU acts in concert with the recited features of the mobile device to enable the mobile device to determine and display its absolute position through interaction with a remote server and multiple remote satellites." The USPTO went further stating that "the combination of elements impose meaningful limits in that the mathematical operations are applied to improve an existing technology ... and providing the location information for display on the mobile device." When viewed in the combination, the USPTO found that the combination of features amount to significantly more than the judicial exception.”
	“Amended claims 1, 10, and 16 are linked a particular technological environment and when viewed in combination amount to significantly more than a judicial example. For example, claim 1 includes processing host vehicle sensor data from one or more vehicle systems and vehicle sensors of the host vehicle. Therefore, the claims are clearly linked to the technological environment of the electric vehicle. Furthermore, remote sensor data is received from remote sources in response to the impact event 
	“Applicant respectfully submits that independent claims 1, 10, and 16 as amended go beyond simply tying generic computer components to organize human activity. Applicant respectfully submits that independent claims 1, 10, and 16 and claims depending therefrom include elements that are considered to amount to "significantly more than the abstract idea itself." In light of the above, even if the claims could be considered to include an abstract idea, the claims are directed to a patent-eligible application of the allegedly abstract idea, and therefore satisfy the requirement for patent eligibility under step (2B).”
	“For the reasons set forth above, Applicant respectfully submits that claims 1-20 qualify as patent eligible subject matter under Step 1 and the two-part analysis of Step 2 (Step 2A and Step 2B) as set forth in the USPTO's "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corp. v. CLS Bank International, 134 S. Ct. 2347, Supreme Court 2014. Thus, withdrawal of the rejection of claims 1-20 under §101 is respectfully requested.”
	The Examiner respectfully disagrees.
	As stated in the 101 rejection the amended language continues to be directed toward an abstract idea which has not been rendered into a practical application. Specifically amended to processing host vehicle sensor data allows for the data to be processed in any possible way, which is merely applying the abstract idea to a computer, see MPEP 2106.05(f). The step of identifying a driver profile is merely data gathering or retrieval as it gathers the data from the driver profile, see MPEP 
	While the applicant has alleged that the limitations cannot be performed mentally the limitations themselves do not establish how the functions are performed. Rather the processing can be performed in any manner merely applying it to a computer as discussed above, see MPEP 2106.05(f). The identifying also can be performed in any manner and can amount to merely gathering information stored in a profile or record for a user. The determination of the impact event is merely comparing a value to a threshold value which as discussed above is a mathematical formula or equation as it is merely comparing data, see MPEP 2106.04(a)(2). This is similar to Parker v. Flook rather than Diehr as it compares a value to a limit or threshold. The limitations do not improve the process but rather merely report a result. The receiving remote sensor data describes the source of the data but not how the data is used and as such is still merely data gathering as stated above, see MPEP 2106.05(g). The determining a damage level can be performed in any possible manner again merely applying the abstract idea to a computer, see MPEP 2106.05(f). The monitoring can also be performed in any manner as discussed above, as such is still merely applying the abstract idea to a computer. The estimating the remaining value is an abstract idea as it is a fundamental business practice to determine the value or worth of an asset. Further there are no specifics and as such it is a general function rather than a specific manner in which the value is determined. As such it is merely applying the abstract idea to a computer. 

	While the applicant has argued that the features provide an improvement to existing technology however as stated above there is no improvement to the technology as the comparisons and estimations are generic in form and do not recite any specific improvements of any kind. While the specification might outline various improvements those improvements are not present in the claimed invention. Specifically the example provided establishes calculating the remaining value based on sensor data from vehicles which are passing by when the impact occurs, however this is not required by the claims as presently written. Rather the remote data can be from one or more sources which include opposing vehicles, a remote vehicle and a remote server allowing the data to come from a remote server and not the passing vehicle. Further the determination of the damage level is based on the host vehicle data and the remote sensor data in any possible way and as such does not establish how it is used or 
	As far as the limitations not being routine and conventional the claims as discussed above do not establish how they are performing these calculations and as such it can not be established if the techniques are unconventional as they are merely generic functions. Further the Examiner has provided references to establish these data values are known and used to calculate the value as such the Examiner has not been persuaded. 
	While the applicant has referenced the Diehr case arguing that limitations provide “significantly more”, unlike Diehr the limitations do not recite how the data is being used, rather the sensor data is compared to a threshold and a value is determined, as discussed above this is similar to Flook and not Diehr and as such is an abstract idea rather than a practical application. 
	Unlike example 4 the limitations do not tie the specific devices to the idea, rather the limitations establish where the data comes from or the sources of data but the calculations and estimations are still generic functions being performed by a computer, by merely applying the abstract idea of asset evaluation on a computer, see MPEP 2106.05(f).  As such the limitations individually or in combination fail to establish that the abstract idea has been rendered into a practical application. As such the Examiner has not been persuaded. 

In response to the applicant’s arguments on pages 14-16, regarding the art rejections specifically that, “Fuchs does not anticipate amended claim 1. Fuchs is directed to a system and method for predicting the extent and cost of repair resulting from a vehicle accident (Fuchs, [0030]). A historical vehicle accident database is initially constructed using any available data regarding vehicle accidents that happened in the past (Fuchs, [0041 ]). Vehicle damage from an accident is predicted by comparing the observed conditions that occur during an accident with similar observed conditions for similarly classed accidents stored in the historical vehicle accident database and the damage resulting from those accidents (Fuchs, [0048]). Fuchs merely assumes that given an accident, that the historical vehicle accident database is queried. In particular, paragraph [0111] of Fuchs states:”
	[quoting Fuchs paragraph [0111]]
“The force of impact data of Fuchs is received from an onboard sensor only after it a triggering event such as an air bag deployment or an acceleration value exceeding a threshold (Fuchs, [0125]). However, nothing in Fuchs teaches or suggest determining an occurrence of an impact event by comparing the sensor data of the host vehicle to the user specific predetermined threshold of a driving profile, as recited in amended claim 1. Therefore, Fuchs does not anticipate amended claim 1.”
“Furthermore, Fuchs does not teach or suggest receiving remote sensor data associated with the host vehicle from one or more remote sources including an 
“Also, the raw data is about any and all vehicle accidents events which are categorized based on similar classes of accidents (Fuchs, [0048]). Accordingly, Fuchs does not teach or suggest receiving remote sensor data associated with the host vehicle from one or more remote sources. Instead, Fuchs generally receives raw data based on multiple classes of conditions and accidents for comparison. For at least these additional reasons, Fuchs does not anticipate amended claim 1.”
“Moreover, claim 1 has been amended with the subject matter of claim 2, and claim 2 has been cancelled. Amended claim 1 further recites in part:”
[quoting amended claim 1]
“The Office asserts that paragraph [0125] of Fuchs teaches this element of amended claim 1 (Office Action, page 14, lines 10-15). Paragraph [0125] describes recording data prior to a vehicle accident. The onboard sensors record sensor data in a volatile memory (Fuchs, [0125]). The volatile memory is iteratively overwritten with new 
“Claims 3-5, 7-9, 21, and 22 depend from independent claim 1 and add further limitations thereto. Therefore, claims 3-5, 7-9, 21, and 22 are patentable by virtue of their dependence from allowable claim 1. Withdrawal of the rejection of claims 3-5, 7-9, 21, and 22 is also requested.”

The Examiner notes that the rejections have been updated to address the newly amended limitations. Specifically the Examiner has cited the Chambers reference to establish the limitations of identifying a driving profile, associated with the host vehicle, that includes a user specific predetermined threshold based on driving style; determining an occurrence of an impact event by comparing the host vehicle sensor data of the host vehicle to the user specific predetermined threshold and monitoring travel behavior of the host vehicle for a predetermined amount of time after the impact event; wherein the predetermined amount of time is based on the damage level. Specifically Chambers Page 1, paragraphs [0009] and [0010]; teaches that the system can detect an impact event similar to what is shown in Fuchs. Based on the severity threshold the vehicle will be monitored for a period of time to determine the actions that are performed after the impact. This is a predetermined period of time. Page 2, paragraph [0019]; teaches that the information can be communicated immediately after the occurrence and this assists in help identify events where the drivers are unaware of a collision or a collision they caused. Page 3, paragraph [0022]; teaches that the sensors may detect the magnitude of the force of the impact and the direction of the impact. Page 3, paragraph [0024]; teaches that the sensors can send their data to a hub which then instructions the cameras to capture video associated with the event. This can be used to identify other vehicles involved as well as witnesses and additional location and situational information. Page 5, paragraphs [0035] and [0036]; teaches that the system has rules associated with different parties which establish the thresholds for the severity of the impact and are used to establish when to notify and who to notify 
As for Fuchs not receiving remote sensor data, the Examiner notes that the limitation allows for one or more remote sources including an opposing vehicle, a 
As for Fuchs not establishing a predetermined amount of time, the limitation is again broad and allows for that predetermined amount of time to be any value, the value can be the time it takes the vehicle to come to rest. As such Fuchs does in fact read over the claims as previously written. In light of the amendment the Examiner has provided the Chambers reference to establish a set of rules that establish a severity threshold or damage level and a corresponding amount of time that is predetermined based on this damage level. As such when combined the Examiner assets that the combination reads over the claims as currently written, therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Fuchs, and, where appropriate, in view of Ishida, Foreman and Chen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
M. B. van Leeuwen and F. C. A. Groen, "Vehicle detection with a mobile camera: spotting midrange, distant, and passing cars," in IEEE Robotics & Automation Magazine, vol. 12, no. 1, pp. 37-43, March 2005, doi: 10.1109/MRA.2005.1411417.
S. Kamijo, Y. Matsushita, K. Ikeuchi and M. Sakauchi, "Traffic monitoring and accident detection at intersections," in IEEE Transactions on Intelligent Transportation Systems, vol. 1, no. 2, pp. 108-118, June 2000, doi: 10.1109/6979.880968.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/17/2022